Dismissed and Opinion Filed November 10, 2016




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01019-CV

                               NATIVIDAD RAMIREZ, Appellant
                                           V.
                                 LIDIA RAMIREZ, Appellee

                         On Appeal from the 416th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 416-53739-2013

                               MEMORANDUM OPINION
                           Before Justices Francis, Stoddart, and Schenck
                                    Opinion by Justice Francis
       Before the Court is appellant’s October 28, 2016 notice of nonsuit. The parties entered

into a Rule 11 agreement and settled all claims and controversies in the appeal. Appellant now

requests this Court to dismiss the appeal. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

161019F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

NATIVIDAD RAMIREZ, Appellant                      On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
No. 05-16-01019-CV       V.                       Trial Court Cause No. 416-53739-2013.
                                                  Opinion delivered by Justice Francis.
LIDIA RAMIREZ, Appellee                           Justices Stoddart and Schenck participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee Lidia
Ramirez recover her costs of this appeal from appellant Natividad Ramirez.


Judgment entered November 10, 2016.




                                            –2–